Citation Nr: 1542370	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  07-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a fatigue disability to include chronic fatigue syndrome.  

2.  Entitlement to service connection for a cervical spine, to include as secondary to service connected disabilities.

3.  Entitlement to service connection for actinic keratosis.  

(The matters of an increased rating for a left knee disability, an increased rating for a lumbar spine disability, an increased rating for her mental health disability, and the propriety of a reduction in the rating for residuals of a hysterectomy are the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

The Veteran represented by:    Mark R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from May 2008 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from  a May 2006 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In July 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included a claim for total disability based upon individual unemployability (TDIU).  In a rating decision in January 2015, the RO granted TDIU effective the date the Veteran last worked.  This is considered a full grant of the benefit sought on the appeal for the claim for TDIU.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issue of entitlement to service connection for fibromyalgia has been raised by the record in a July 2014 document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran has a fatigue disability due to service-connected major depressive disorder with posttraumatic stress disorder (PTSD).

2.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's actinic keratosis was incurred during active service. 


CONCLUSION OF LAW

1.  The criteria for service connection for a fatigue disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for actinic keratosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issues of service connection for a fatigue disability and service connection for actinic keratosis are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service Connection for a Fatigue Disability.

Initially, the Board notes the Veteran filed a claim for service connection for fatigue.  She has specifically asserted that it is chronic fatigue syndrome.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for her disability causing fatigue, and as a different legal theory may apply, the Board has therefore stated the issues as set forth on the first page of this decision.  

The service treatment records indicate the Veteran in April 1990 complained of fatigue as a symptom associated with her main complaints of headaches and dizziness.  

In October 2004, the Veteran complained of fatigue to a private physician.  
In a March 2006 statement, the Veteran stated she had chronic fatigue due to disabilities in her cervical spine, thoracic spin, and lumbar spine.  The Veteran is service connected for a lumbar spine disability.  

In July 2007 VA mental health note, the Veteran stated she felt wiped out due to her medications and constant pain.  She always felt fatigued and sleepy.  

In an August 2009 VA mental health note, the Veteran stated that her depression waxed and waned, but when she was depressed, she felt weak and unmotivated.  If she felt better, she would engage in some activities.  

In November 2009, the Veteran stated the medication given to alleviate her mental health symptoms made her to sleepy and even though she switched to taking them at night, she woke up groggy and had decreased energy

The Veteran testified in December 2009 that her treatment for depression was interconnected with and related to her depression.  She thinks the onset of fatigue occurred in 1995.

In a May 2011 VA examination for fatigue, the examiner noted that the Veteran was not currently being treated for fatigue.  The Veteran states that the onset of the debilitating fatigue was severe enough to reduce her daily activity below 50% of her pre-illness activity.  The onset was slow and not acute.  In the examiner's opinion, the Veteran did not meet enough criteria for a diagnosis of chronic fatigue syndrome.

In an August 2012 VA examination, the Veteran reported symptoms of fatigue in service and also had anemia.  However symptoms were relatively minor and she remained very physical active during her career.  After service, she started feeling more tired and also had increasing osteoarthritis symptoms in her entire spine, left knee, and both elbows, which have limited her physical activity significantly.  The Veteran also was diagnosed with depression.  She reports her level of energy fluctuates depending on her mood. The more depressed she feels or the more physical pain she feels the worse her energy level.  The examiner stated the Vetera did not meet the criteria for chronic fatigue syndrome.  He also concluded it was less likely than not he fatigue was related to service.  Instead, she had fatigue as a symptom which is multifactorial related primarily to depression and insomnia. 

In August 2013, the RO granted service connection for depressive disorder with PTSD.  Fatigue was not one of the symptoms or factors included for the 50 percent rating by the RO.  

In February 2015, the Veteran reported that the medication used to treat her mental health symptoms made her too tired.  

In this instance, the Veteran has a disability caused by fatigue that is, in the words of the 2012 VA examiner, multifactorial in cause.  Although he did not conclude the Veteran had chronic fatigue syndrome, or it was directly caused by service, he noted that one of the factors causing or aggravating the fatigue was her depression.  The Veteran is now service connected for depressive disorder with PTSD.  Thus, there is competent medical evidence on the nexus question in favor of the claim.  The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for a fatigue disability caused by depression is warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Service Connection for Actinic Keratosis

The Veteran's personnel records establish that the Veteran served at duty assignments at Fort Huachuca, Arizona, and Fort Hood, Texas.  The Veteran has stated that at both duty stations, she was outdoors and in the sun a lot.  
 
The service treatment records reveal that the Veteran was treated in October 1996 for a lesion and was noted to have a history of extreme sun exposure.  

A January 1998 treatment note indicated she needed an evaluation for skin cancer/solar keratosis.  

In April 1998, the Veteran was treated for actinic keratosis, which manifested as a lesion on her left breast.  

In December 1999, she had treatment for actinic keratosis lesions on her face.

After service, the Veteran sought treatment for actinic keratosis between her eyes in August 2002, and again in December 2002.  

In July 2003, it was noted she had skin spots on her face and one would not go away.  

At her hearing in December 2009, the Veteran stated the actinic keratosis comes and goes.  

At a VA examination in May 2011, the VA examiner noted the Veteran moved to Arizona as a child and that her pre-service life in Arizona contributed greatly to the actinic keratosis.  He also stated that her service for six years also in Arizona also contributed but it is not the sole factor as many more of her years were spent in the sun as a civilian than in service.  

In November 2011, the Veteran sought treatment for various lesions on her face, trunk, and extremities.  

In June 2013, a lesion on the right upper eyelid just distal to the eyebrow was diagnosed as actinic keratosis.

From the record, it is clear that the Veteran has been treated over the years for intermittent or recurrent lesions diagnosed as actinic keratosis.  As such, Shedden element (1) has been demonstrated.  Furthermore, she was treated in service more than once for the same condition, actinic keratosis.  As such, Shedden element (2) has been demonstrated.

Concerning Shedden element (3), a nexus between the Veteran's in-service actinic keratosis and his current actinic keratosis, the Board notes the 2011 VA examiner provided a positive nexus opinion.  The Board is aware that the examiner concluded the Veteran's actinic keratosis is less likely than not related to service, but that was due to the conclusion that her in-service sun exposure was not the sole or major factor in actinic keratosis.  Nevertheless, the VA examiner agreed that in-service sun exposure was a factor and thus, did not preclude the Veteran's service as a contributing cause of the disability.  Service does not have to be the sole or predominate cause of the mental health disability before service connection is granted.  Instead, the claim may be proven if the competent evidence establishes that it is a factor that resulted in the disability, and it need not be the principal cause of the disability. 38 C.F.R. § 3.303(a), (d) . See also, 38 C.F.R. § 3.312  (cause of death). The Board thus finds that finds that the May 2011 VA examiner has provided a medical nexus between the Veteran's service and her current actinic keratosis which satisfies Shedden element (3).


ORDER

Entitlement to service connection for a fatigue disability secondary to depressive disorder with PTSD is granted.

Entitlement to service connection for actinic keratosis is granted


REMAND

Turning to the Veteran's service connection for a cervical spine disability, the service treatment records indicate the Veteran was in a motor vehicle accident in August 1986 and afterwards complained of pain in her neck and back.  

In July 1994, the Veteran also sought in-service treatment for a cervical-thoracic strain after lifting soda boxes.  

In May 2011, at a VA examination, the Veteran reported falling multiple times while in service.  The examiner diagnosed cervicalgia with mild degenerative changes of the cervical spine.  The examiner did not offer a nexus opinion as the claims file was not available for review.  

In a second VA examination in August 2012, the diagnosis was cervical strain and noted the in-service motor vehicle accident and the incident lifting soda boxes.  The examiner concluded that her current cervical spine disability was less likely than not related to the in-service incidents because there were no further complaints or treatment for the cervical spine in the service treatment records including the separation examination.   The examiner also concluded that the cervical spine disability was not secondary to or aggravated by her degenerative disc disease of the lumbar spine.  The examiner stated the medical literature does not support the theory that dysfunction in one joint causes compensatory dysfunction or aggravation in a another separate joint dysfunction.

In response, turning first to the opinion on secondary causation or aggravation of the cervical spine disability by the service connected lumbar spine disability, the Veteran asked what literature the examiner referred to in supporting the opinion.  Furthermore, the Veteran submitted medical literature that persons who experienced whiplash or other form of neck trauma may be more likely to develop spinal stenosis cervicalgia, or develop it earlier than normal.  She has also submitted an article that her spinal condition may result from overexertion, which the Veteran suggests occurred while she was in the military.

Th Board also notes that the VA expert in August 2012 limits the opinion to the motor vehicle accident and the soda box incident.  There is no discussion of the history of multiple falls in service causing or contributing to the cervical spine disability.  The Board also notes the examiner never discussed whether her service generally caused or contributed to the cervical spine disability, which would cover the Veteran's contention that it resulted from overexertion.  

The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner should discuss the Veteran's medical literature that an incident such as the Veteran's motor vehicle accident causes a gradual but early onset of cervicalgia and the medical literature she has submitted in support of her position.  In addition, the examiner should discuss the history of multiple falls in service caused or contributed to her current cervical spinal disability or whether service generally, including over exertion resulted in the cervical spine disability.  In addition, as to whether any service connected disability such as the lumbar spine disability caused or contributed to the cervical spine disability and the VA examiner refers to medical literature in support of the conclusion, the examiner should provide specific citations to the medical literature.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from March 2015 to the present.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2. Provide the Veteran with a VA cervical spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a cervical spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of a cervical spine disability in service as the basis for a negative opinion.  The question is whether any current cervical spine is related to service.

If the above opinion is negative, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any cervical spine disability was caused by or aggravated by the Veteran's service connected disabilities..

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms

The examiner is asked to discuss the following:

a).  The motor vehicle accident in August 1986

b).  The incident where she developed neck pain after lifting soda boxes.  

c).  The examiner is asked to specifically discuss the medical evidence supplied by the Veteran which suggests trauma or whiplash to the neck can cause a delayed onset of cervical spine symptoms many years later. 

d).  Whether service generally could result in the Veteran's current cervical spine disability including overexertion. 

e).  The examiner should obtain a detailed history from the Veteran regarding multiple falls in service and then discuss the clinical significance.  

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


